DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More particularly, due to the Applicant’s inclusion of “reusable medical instruments” within the actual claim body and not merely the preamble, the rejections now require a secondary reference.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baranov et al. (U.S. Patent Application Publication Number 20180117192, from hereinafter “Baranov”) in view of Danilychev (U.S. Patent Number 5931557, from hereinafter “Danilychev”).
In regards to claim 1, Baranov teaches a disinfection system for reusable instruments (abstract) comprising a disinfection chamber (FIGS. 1-2, 5 and 8-10), the disinfection chamber having an interior volume (FIGS. 1-2, 5 and 8-10), at least one radiation source which, when enabled, output a UV disinfecting radiation, the at least one radiation source being suitable for emitting sufficient UV radiation to carry out high-level disinfection (paragraphs 0003, 0031 and 0035), a disinfection controller configured to perform a high-level disinfection process via enablement of the at least one radiation source (abstract, at least) and a disinfection tray device suitable to be placed into the disinfection chamber, the disinfection tray device comprising at least one UV-transparent receptacle for receiving at least an instrument to be disinfected (paragraphs 0031-0035), the at least one receptacle being arranged for a specific orientation and placement of an instrument to be disinfected (paragraphs 0031-0035).
In regards to claim 1, Baranov fails to teach that the at least one instrument is a reusable medical instrument.
Danilychev teaches that the at least one instrument is a reusable medical instrument (column 15 lines 29-46).
In view of the teaching of Danilychev it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the at least one instrument is a reusable medical instrument. Medical instruments absolutely must be sterilized between uses, and the use of UV radiation is a quick and efficient method of doing so.
In regards to claim 2, Baranov teaches that the disinfection tray device comprises at least one registration feature, the at least one registration feature enabling the alignment of the instrument into the at least one UV transparent receptacle (paragraphs 0031-0035).
In regards to claim 3, Baranov teaches that the at least one first registration is a non-electronic physical structure such as a template printed on the surface of the UV transparent receptacle (paragraphs 0031-0035).
In regards to claim 4, Baranov teaches that the at least one registration feature is an electronic registration feature (paragraph 0058).
In regards to claim 5, Baranov teaches that the disinfection chamber comprises at least one disinfection chamber registration feature, the disinfection tray device comprising at least one second disinfection tray registration feature, the at least one second disinfection tray registration feature being configured to cooperate with the at least one disinfection chamber registration feature when the disinfection tray device is placed in the disinfection chamber (paragraphs 0031-0036).
In regards to claim 6, Baranov teaches that the at least one second registration feature and/or the at least one disinfection chamber is a non-electronic, physical structure (paragraphs 0031-0036).
In regards to claim 7, Baranov teaches a disinfection controller, the disinfection controller being arranged to communicate identification information to the disinfection chamber controller, the identification information representing at least one of the UV-transparent receptacle and the certain type of instrument to be disinfected (paragraphs 0005, 0025, 0029, 0033-0058).
In regards to claim 8, Baranov teaches selecting the disinfection process from a plurality of disinfection processes based on the identification information (paragraphs 0005, 0025, 0029, 0033-0058).
In regards to claim 9, Baranov teaches controlling the disinfection process based on the identification information (paragraphs 0005, 0025, 0029, 0033-0058).
In regards to claim 10, Baranov teaches at least one electronic radiation sensor integrated into a surface of the disinfection device (paragraphs 0005, 0025, 0029, 0033-0058).
In regards to claim 11, Baranov teaches disabling the at least one radiation source based on information from the at least one electronic radiation sensor (paragraphs 0005, 0025, 0029, 0033-0058).
In regards to claim 12, Baranov teaches a first electronic radiation sensor integrated into a surface of the disinfection tray device at a first location proximal to a first receptacle portion of the UV-transparent receptacle (paragraphs 0005, 0025, 0029, 0033-0058) and a second electronic radiation sensor integrated into the surface of the disinfection tray device at a second location proximal to a second receptacle portion of the UV- transparent receptacle (paragraphs 0005, 0025, 0029, 0033-0058).
In regards to claim 13, Baranov teaches that the disinfection chamber comprises a plurality of radiation source, the disinfection chamber controller being further arranged to: selectively enable and disable a first one of the plurality of radiation sources based on information from the first electronic radiation sensor; and selectively enable and disable a second one of the plurality of radiation sources based on information from the second electronic radiation sensor (paragraphs 0005, 0025, 0029, 0033-0058).
In regards to claim 14, Baranov teaches that the disinfection system comprises an element suitable for verifying a proper alignment of the disinfection tray device in the disinfection chamber and/or a proper alignment of the instrument to be disinfected into the UV-transparent receptacle, the element being suitable for analyzing data from a sensor (paragraphs 0005, 0025, 0029, 0033-0058).
In regards to claim 15, Baranov teaches that the disinfection chamber controller is configured to enable the at least one radiation source so as to emit a dose of radiation comprised between 10 Millijoules per square centimeter and 10 Joules per square centimeter for a duration comprised between 10 seconds and 10 minutes (paragraphs 0005, 0025, 0029, 0033-0058).
In regards to claim 16, Baranov teaches that the disinfection chamber controller is configured to create a plurality of disinfection regions within the interior volume, the disinfection chamber controller being configured to enable the at least one radiation source in order to irradiate the disinfection regions at a varying radiation intensity, at least one region being irradiated two or three time the radiation intensity of another region (paragraphs 0005, 0025, 0029, 0033-0058).
In regards to claim 17, Baranov teaches that the UV-transparent receptacle is arranged such that the instrument to be disinfected is oriented substantially horizontally in the disinfection chamber, when the disinfection tray device is positioned into the disinfection chamber (FIGS. 1-2, 5 and 8-10).
In regards to claim 18, Baranov teaches that the instrument to be disinfected can be fitted into the UV-transparent receptacle according to a predetermined path, allowing an optical pathway of UV photons to perform and control high level disinfection (paragraphs 0005, 0025, 0029, 0033-0058).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881